DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claims have an effective filing date of that of the filing of the provisional application: 12/6/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20, 10/2/19 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0246221) in view of Melbouci (US 2006/0019834).
Jones discloses riserless drilling using compositions that comprise a brine and non-hydratable clay (abstract).  The non-hydratable clay is exemplified to be attapulgite (Table 1 Salt Gel).  The composition may further comprise weighting agents [0030] and/or deflocculants such as lignosulfonates and polyphosphates [0031].  The drilling fluid may be formed from a concentrated mud, wherein the concentrate is 16 ppg or heavier and then such is reduced to a range of 9-14 with a brine prior to use in the well [0033].  The riserless drilling is performed offshore and drills wellbores in the seafloor (e.g. a subsea formation), abstract [0008].
Jones includes elements as set forth above.  Jones discloses the use of deflocculants such as lignosulfonates but does not disclose the use of xanthan gum.  Melbouci discloses water based drilling fluids (thus overlapping that of Jones).  Melbouci discloses the use of rheology and filtration aids which decrease flocculation and aggregation of clay particles in mud [0050].  The clay particles may be attapulgite [0051].  The filtration aid may be lignosulfonates [0050], thus overlapping those of Jones, and also may be xanthan gum [0050].  Melbouci thusly teaches lignosulfonates and xanthan to function equivalently for use a filtration/deflocculating agents for water based drilling fluids.

Elements above meet the requirements of claims 1, 2, 6, 7, since the composition requirements are met the first tau zero value requirements of claim 8 are deemed to be embraced by the rejection.  Elements above further meet claims 9, 10, 11, 15, 16-18.  Regarding the amount of attipulgite, it is exemplified in Jones to be added in amounts of 20 ppb (table 1 salt gel), meeting the requirements of claims 5, 14, 20.  Additionally Melbouci discloses a known workable range of attapulgite clay in water based drilling fluids to be from 1-50 ppb [0051], thus a prima facie case of obviousness exists to use this range for the attipulgite of Jones since it is recognized to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claims 3-4, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Melbouci in further view of Kakadjian (US 2004/0138069).
Jones and Melbouci include elements as set forth above.  Jones exemplifies the use of 20 ppb attapulgite whereas Melbouci renders obvious the use of 1-50 ppb attapulgite.  Melbouci discloses the use of xanthan however the amounts of xanthan are not disclosed therein.
Kakadjian discloses drilling fluid additive packages (abstract).  The additive package is added to water based (table 2) drilling fluids and includes additives such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Jones and Melbouci the use of 0.05-4 ppb xanthan, as taught by Kakadjian since this is recognized in the art to be a suitably known acceptable range for use in water based drilling fluids.
The use of 2 ppb (the preferred amount of Kakadjian) of xanthan and 20 ppb (the exemplified amount in Jones) of attapulgite is a 1:10 ratio.  Thus, elements above meet the requirements of claims 3, 4, 12, 13, 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALICIA BLAND/Primary Examiner, Art Unit 1768